Case 3:19-cv-00208-GMG Documenti1-1 Filed 12/09/19 Page 1 of 41 PagelD #: 29

EXHIBIT A
“Part 1”
Case 3:19-cv-00208-GMG Document1-1 Filed 12/09/19 Page 2 of 41 PagelD #: 30

BEFORE THE UNITED STATES DEPARTMENT OF JUSTICE
BUREAU OF ALCOHOL, TOBACCO, FIREARMS, AND EXPLOSIVES

 

In the matter of:

|
|
|
DAVID FRAZIER II dba
FRAZIER'S PAWN SHOP |

 

ATF Martinsburg Satellite Office
40 Compass Pointe
Martinsburg, WV 25404

Wednesday,
August 21, 2019

The above-entitled matter came on for
hearing, pursuant to notice, at 10:00 a.m.

BEFORE: MICHAEL FRONCZAK, DIO
Hearing Officer

Free State Reporting, Inc.
i378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 

 
Case 3:19-cv-00208-GMG Documenti1-1 Filed 12/09/19 Page 3 of 41 PagelD #: 31

APPEHREARANCES

 

On behaif of the Government:

 

MICHAEL BOYER, Division Counsel

Bureau of Alcohol, Tobacco, Firearms & Explosives
Washington Field Division

{202) 648-8098

Michael .Boyer@atf.gov

 

JAMES VANN, Associate Chief Counsel
Firearms and Explosive Law Division
Bureau of Alcohol, Tobacco, Firearms & Explosives

On behalf of the Licensee:

 

DAVID M. FRAZIER II, Pro se

Also Present:

CYNTHIA CHUY, Area Supervisor
Bureau of Alcohol, Tobacco, Firearms & Explosives
Falls Church Field Office

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
{41G) 974-0947

 

 
Case 3:19-cv-00208-GMG Documenti1-1 Filed 12/09/19 Page 4 of 41 PagelD #: 32

NAME

David M.

 

Keith W. Martin

Eileen Valls

 

3
INDE X
DIRECT CROSS REDIRECT RECROSS
11 60 63 70
73 122 122 ome
Frazier II 129 -- -—- --
Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409

(410} 974-0947

 
Case 3:19-cv-00208-GMG Documenti1-1 Filed 12/09/19 Page 5 of 41 PagelD #: 33

 

1 EXHIBITS

2 | EXHIBIT NUMBER MARKED RECEIVED
3 GOVERNMENT'S

4 Gr. 16 10
5 Gr2 10 10
6 G~-3 11 11
7 G-4 | ii 1i
8 G-5 24 24
g G-6 55 55
10 | G-7 V7 77
11 G-8 . 80 80
12 G-§ B81 BL
13 G-10 86 87
140 G-il 91 91
15 G-12 92 92
16 G-13 98 98
17 G-14 1902 102
18 G-15 106 106
13 G-16 109 109
20 G-17 112 113
21 G~18 114 114
22 G13 116 117
23 G20 118 119
24
25

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-1 Filed 12/09/19 Page 6 of 41 PagelD #: 34

10.

il

12

13

14

15

16

i?

18

13

20

2)

22

23

24

25

 

EXHIBIT NUMBER

APPLICANT'S
A-I

A-2

EX HT BITS

MARKED

124

127

Free State Reporting,
1378 Cape St.
Annapolis,
(410) 974-0947

RECEIVED

125

127

Inc.

Claire Road
MD 21409

 
Case 3:19-cv-00208-GMG Documenti1-1 Filed 12/09/19 Page 7 of 41 PagelD #: 35

100

il

12

13

14 -

15

16

17

18

19

20

21

22

23

24

25

 

PROCEEDINGS
(9:58 a.m.)

HEARING OFFICER FRONCZAK: The hearing has
officially begun. It is 9:58 a.m. The date is August
ai, 2019. We are located at 40 Compass Pointe,
Martinsburg, West Virginia 25404,

My name is Michael Fronczak. I am the
Director of Industry Operations for the Washington
Field Division and will be the officer presiding over
this hearing by the direction and under the authority
of the Bureau of Alcohol, Tobacco, Firearms and
Explosives, United States Department of Justice.

The hearing is an administrative proceeding
and is informal in nature. The hearing is to review
the Notice to Deny Application for License of David
Frazier trading as Frazier's Pawn Shop, ATF Form
9300.43, issued under the provisions of Title 27, Code
of Federal Regulations, Part 478, Subpart E.

As the result of the issuance of ATF Form
9300.43, you requested in writing that a hearing be
granted. The focus of this hearing will be on the
evidence regarding whether the application should be
denied.

There are a couple of procedural issues I

will address before we get started. As you can see, a

Free State Reporting, Inc.
i378 Cape St. Claire Road
Annapolis, MD 21403
(410) 974-0947

 
Case 3:19-cv-00208-GMG Documenti1-1 Filed 12/09/19 Page 8 of 41 PagelD #: 36

10

il.

12

13

14

15

16

i7

18°

19

20

21

22.

23

24

25

 

4

transcript is being made of these proceedings for the

record. Because of this, I ask that each person speak
one at a time so that a clear and accurate record can

be made. Answers must be audible. Please do not nod

or shake your head in response to a question.

At this time, I will ask the Licensee,

Mr. Frazier, to introduce himself, and please give your
full name and spell your last name for the record.

MR. FRAZIER: My name is David Milton
Frazier, F-r-a-z-i-e-r.

HEARING OFFICER FRONCZAK: Thank you. ATE
attorney, Michael Boyer, will be presiding for the
Government producing evidence on behalf of ATF,

Introduce yourself, ATF representatives in
the room and any observers.

MR. BOYER: Sure thing. Michael Boyer,
Division Counsel for Washington Field Division, Bureau
of Alcohol, Tobacco, Firearms and Explosives,
representing ATF here today. And along with me is
James Vann, Associate Chief Counsel of the Firearms and
Explosives Law Division of the ATF.

HEARING OFFICER FPRONCZAK: James, spell your
last name,

MR. VANN: My Last name is spelled V as in

Victor, a-n-n.

Free State Reporting, Inc.
i378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Documenti1-1 Filed 12/09/19 Page 9 of 41 PagelD #: 37

10

il

12

13

i4

15

16

1?

18

19

20

21

22

23

24

25

 

MR. BOYER: And here observing the
proceedings, we have Cynthia Chuy visiting from the
Falls Church Field Office who is an area supervisor.

HEARING OFFICER FRONCZAK: Cynthia, spell
your last name for the record.

MS. CHUY: C-h-u-y.

HEARING OFFICER FPRONCZAK: And, Mr. Boyer,
you can now proceed with the Government's presentation.

MR. BOYER: Thank you, Mr. Hearing Officer.

Sir, before I begin, it may be helpful for
the record to simply establish why we are here today
and what we intend on introducing into the record.

We're here today simply because Mr. Frazier,
operating under the license Frazier's Pawn Shop, has
proven to be a threat to public safety insofar as he's
shown reckless disregard and plain indifference toward
the federal firearms laws and regulations. And the
evidence will show that Mr. Frazier received his
license back in 2009, at which time he received an
acknowledgement form acknowledging the rules and
regulations associated with the dealing of firearms.

Since that time, he has gone through three
prior compliance inspections, one in 2010, one in 20106,
and one in 2014. The result of each of those

compliance inspections was a warning. In 2010 the

Free State Reporting, Inc.
12378 Cape St. Claire Road
Annapolis, MB 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-1 Filed 12/09/19 Page 10 of 41 PagelD #: 38

10

li

12

13

i4

15

16

1?

is

iQ

20

21

22

23

24

25

 

inspection was followed up with a warning letter to
Mr. Frazier, letting him know that any further
violations could result in revocation.

Following the 2012 compliance inspection,
Mr. Frazier came in for a warning conference, and that
was also accompanied with a warning letter, both of
which put again Mr. Frazier on notice of potential
revocation.

Finaily, in 2014, following that inspection,
an additional warning letter was issued.

Following that time, in fast forward, in May
of 2017, ATF's office here in Martinsburg received a
call, and due to the information that was received, as
will be relayed by Special Agent Keith Martin, they
opened up an investigation into Mr. Frazier over
concerns about potential firearms being sold backdoor
or without paperwork, and that following this
information, they opened up and sent in a confidential
informant who subsequently went into Frazier's Pawn
Shop and was able to purchase using by way of straw
purchase, an individual to obtain firearms. That was
again two times and then again on January 18 of 2018,
and additional straw purchase was performed by the ATF
office.

We'll go ahead and proceed from there, and as

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

9

 
Case 3:19-cv-00208-GMG Document1-1 Filed 12/09/19 Page 11 of 41 PagelD #: 39

id

11

12

13

14

15

L6

17

18

13

20

21

22

23

24

25

 

10

we call in the witnesses, we will insert the exhibits
in chronological order. But before calling the first
witness, we can take care of the first few Government
exhibits here.

MR. BOYER: The first exhibit is going to be
the Notice to Deny Application for License. This is a
nine~page document, and I will provide a copy of
Government Exhibit 1 to Mr. Frazier, the Hearing
Officer and to the court reporter.

HEARING OFFICER FRONCZAK: Government Exhibit
Number 1 is accepted.

(Government's Exhibit 1 marked and received in
evidence.)

MR. BOYER: Government Exhibit 2 is a one-
page document. It's an email from Mr. Frazier to the
Hearing Officer requesting a hearing. I'm handing a
copy of Government Exhibit 2 to Mr. Frazier, to the
Hearing Officer, and court: reporter.

HEARING OFFICER FRONCZAK: Government Exhibit
2 is accepted for the record.

(Government's Exhibit 2 marked and received in
evidence.)

MR. BOYER: Government Exhibit 3 is the
Notice of Hearing. It's a two-page document with cover

letter, and the second page contains the initial

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 214093
(410) 974-0947

 
Case 3:19-cv-00208-GMG Documenti1-1 Filed 12/09/19 Page 12 of 41 PagelD #: 40

10

il

L2

13°

14

15

16

1? .

18

ig

20

2h

22

23

24

25

 

ii
hearing date. I'm handing a copy of Government Exhibit

3 to Mr. Frazier, the court reporter, and one to the
Hearing Officer.

HEARING OFFICER FRONCZAK: Government Exhibit
3 is accepted for the record.

(Government's Exhibit 3 marked and received in
evidence.)

MR. BOYER: Government Exhibit 4 again is a
two-page document. This was a Notice of Hearing
Change, a two-page decument. And as noted on the
second page, Mr. Frazier was put on notice that the
hearing would be changed and scheduled for today,
August 21, 2019. A copy for Mr. Frazier, the Hearing
Officer, and court reporter.

HEARING OFFICER FRONCZAK: Government Exhibit
4 is accepted for the record.

(Government's Exhibit 4 marked and received in
evidence.)

MR. BOYER: And with that, we'd go ahead and
call the first witness.

(Whereupon,

KEITH W. MARTIN
was called as a witness by and on behalf of the
Government and was examined and testified as follows:)

DIRECT EXAMINATION

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
{410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-1 Filed 12/09/19 Page 13 of 41 PagelD #: 41

10

11

12

13

14

15

16

Lv:

is

19

20

21.

22

23

24

25

 

12
BY MR. BOYER;
Q. Would you state your full name and occupation
For the record?
A. My name is Keith Wade Martin, last name
spelling M-a-r-t-i-n. I am employed with the Bureau of

Alcohol, Tobacco, Firearms and Explosives, or ATF, and
my title is Special Agent. I am assigned to the ATF

Martinsburg, West Virginia Field Office.

Qo. Agent Martin, how long have you been working
with ATF?

A. I have been working with ATF for
approximately 5 years. Prior to that, I have 12 years

with the West Virginia State Police and 9 years in
federal law enforcement.
QO. And as part of that, prior to coming in, did

you receive any training?

A. Yes, sir, I did.
Q. And what was that training?
A, That training was at the Federal Law

Enforcement Training Center which is located in

Georgia.
2. Okay. How long was that training?
A. That training was approximately 7% months.
Q. And did you at any point receive training in

federal firearms laws and regulations?

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21499
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-1 Filed 12/09/19 Page 14 of 41 PagelD #: 42

10

li

12

13

i4

15

16

17

18

19

20

21.

22

23

24

25.

 

i3
A. Yes, sir, I did.
QO. Can you tell us a little bit about that?
A. I received extensive training at the ATF
National Academy, which is located at the <= we call it

the FLETC facility, and that involved again extensive
training on federal firearms laws, federal firearms
violations, and also including violations by federal
firearms licensees with regard to federal firearms
Laws,

Q. And, Agent Martin, are you familiar with what
straw purchases are?

A. Yes, sir, I am.

QO. Okay. And you may have heard me note it
earlier that one of the reasons we are here is because
several straw purchases were done at Frazier's Pawn
Shop. But before we go into the details of those, can
you just give us an idea, what 15 a straw purchase and
why are they done?

A. Yes, sir. There are actually two common
terms that are utilized, the first one being a straw
purchase. And when we say straw purchase, we refer to
as an individual which is often prohibited will have
another individual actually go in and make the firearm
purchase for the other person. And the person who

makes the firearm purchase will complete the ATF Form

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
{410) 974-0947

 
Case 3:19-cv-00208-GMG Documenti1-1 Filed 12/09/19 Page 15 of 41 PagelD #: 43

10

11

12

13

14

15

16

17

i8

19

20

21

22

23

24

25 7

 

, 14
4473 and go through the FBI NICS, which is the National

Instant Background Check System, background check,
knowing though that the firearm is intended for the
other party, which like I said is typically a
prehibited person. So we refer to that as a straw
purchase.

And we also refer to firearm sales that are
considered off the books, that is, a firearm sale by a
federal firearms licensee that is completed without the
completion of the ATF Form 4473 and the NICS background
check. And it is basically not documented as required
by federal law.

QO. I appreciate that. And is there anything --
I understand, you know, as part of a purchase from a
licensee, an individual's required to fill out a Form
4473; is that correct?

A. Yes, sir. That's correct.

QO, Okay. And is there anything on that Form
4473 that tries to combat this, what you're referring
to as a straw purchase?

A. Yes, sir. There are multiple questions on
the front page of the ATF Form 4473. That's under
Question il, and it’s a through 1. These questions
consist of asking if you are the actual transferee or

buyer of the firearm listed on this form; if you are

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document 1-1 Filed 12/09/19 Page 16 of 41 PagelD # 44

10

il

12 |

13

14

15

16

i?

18

19

20

21

22

23

24

25

 

15

under indictment or information in any court for a
felony or other crime for which a judge could imprison
you for more than a year; if you have ever been
convicted in any court of a felony or any crime for
which the judge could have imprisoned you for more than
a year; if you are a fugitive from justice; if you are
an unlawful user of or addicted to marijuana or any
depressant, stimulant, narcotic drug or any other
controlled substance which is a violation of law; if
you have ever been adjudicated mentally defective; if
you have ever been discharged from the Armed Forces
under dishonorabie conditions; if you are subject to a
court order restraining you from harassing, stalking,
or threatening your child or an intimate partner or
child of such partner; if you have ever been convicted
in any court of a misdemeanor crime of domestic
violence; if you have ever renounced your United States
citizenship; if you are an illegal alien in the United
States; and if you are an illegal alien, are you an
illegal alien admitted to the United States or -~
correction ~- if you are an alien admitted to the
United States under a non-immigrant visa.

QO. Right. And that's good. I didn't mean for
you to go through all of it, but thank you for doing

that for us. But the main one that I wanted you to

Free State Reporting, Ine.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Documenti1-1 Filed 12/09/19 Page 17 of 41 PagelD #: 45

10

11

12.

13

14

LS

16.

1?

18

ig

20

22

22

23

24

25

 

16
identify, and which you did, was that in Form 4473, as

li.a, the question is whether the individual is an
actual transferee or buyer or not, correct?

A. Yes, sir. That's correct.

Q. Ali right. And are you familiar with

Mr. Frazier?

A. Yes. Yes, I am.
QO. And Frazier's Pawn Shop?
A. Yes, IT am.

Q. Okay. And I'm going to turn your attention

now to May 3, 2017. I understand you received a call
that day?

A. Yes, sir, I did.

Oo. Okay. Can you tell us a little bit about

that, what happened?

A. Well, on May 3, 2017, I received a referral
from the Industry Operations, Martinsburg Office here,
in reference to Frazier's Pawn Shop, receiving a
suspected modified machine gun as part of a pawn
transaction. I was advised by Industry Operations
Investigator Eileen Valls that William Hoffman, an
employee of Frazier's Pawn Shop, had contacted her to
report receipt of a suspected machine gun. At that
point I initiated an ATF investigation into that, and

went to Frazier's Pawn Shop and spoke with Mr. Hoffman.

Free State Reporting, Inc.
i378 Cape St. Claire Road
Annapolis, MD 214093
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document 1-1 Filed 12/09/19 Page 18 of 41 PagelD #: 46

10

ll

L2

13

14

15

16

17

18

19

20 |

21

22

23

24

25

 

17

Q. All right. And did you, in fact, upon
receipt of this information from IOI Eileen Valls go
out to Frazier'’s Pawn Shop?

A. Yes, I did.

Oo. And did you speak with Mr. Hoffman?

A. Yes, I did.

QO. And what did he tell you?

A. Mr. Hoffman had informed me that on March 8,

2017, a Christopher Rebish had pawned a FN rifle, model
PS90, 5.7 caliber, with serial number FN082685, several
Pister (ph.) magazines, and assorted ammunition.
Mr. Hoffman advised me that after the 30 days, when
Mr. Rebish had failed to renew the pawn transaction,
that Frazier's Pawn Shop had assumed ownership of this
property. Mr. Hoffman, he advised me upon inspecting
the weapon, discovered that it had been modified and
was a fully automatic rifle.

QO. Io see. And was the firearm there at the

premises?

A. At the time that I was there, no, it was not.

Qo. And do you know where it was?

A. Mr. Hoffman had provided mé a copy of a pawn
receipt and provided me a trigger mechanism. I refer
to it as a trigger pack. Inside this trigger

mechanism, it had the sear, the hammer, and the

Free State Reporting, Ince.
i378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Documenti1-1 Filed 12/09/19 Page 19 of 41 PagelD #: 47

10

Li

i2

13

14

15

16—

1?

18

19

20°

21

22

23

24 |.

25

 

18

detractor as part of the trigger system on the firearm.
This particular firearm, you can remove that trigger
mechanism and replace it with other trigger mechanisms.

So what I discovered, based on the pawn
receipt, based on the credit card transaction, that the
firearm had, and Mr. Hoffman advised me, they had
removed the fully auto trigger pack system, placed in a
semi-auto trigger pack system, and had sold the firearm
to an individual. And I noticed that this was prior to
normal business hours.

Q. And did this take you by surprise that the
firearm was not there?

A. Yes, it did.

Q. Okay. And why is that?

A. Because what I explained to Mr. Hoffman was,
they basically modified that firearm from an illegal
NFA weapon to a GCA weapon, a Gun Control Act weapon,
and had sold it. They should have maintained control
of the entire firearm and contacted us.

QO. You mentioned that they had sold the firearm
prior to reaching out and making that call to IOI
Eileen Valls; is that correct?

A. Yes. The credit card transaction was the
normal business day for Frazier's Pawn Shop. It opens

at 10 a.m. The credit card receipt for that

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21403
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-1 Filed 12/09/19 Page 20 of 41 PagelD #: 48

10

il

2

13

14

15

16

1?

18

ig

20

21

22

23

24

25

 

19

transaction was approximately a half hour to an hour
prior to that. And so Mr. Hoffman had advised he had
modified this machine gun and sold it to an individual
prior to the store opening.

QO. I see. When Hoffman called IOI Vallis, did he
inform her that he had already sold this firearm then?

A. No, he did net.

Q. All right. Now, following this information,
did you have an opportunity to talk with this
individual, Christopher Rebish, who Hoffman had
mentioned?

A. Yes, I did. On July 17, 2017, myself and
Agent Donald Lockhart interviewed Christopher Rebish at
the Eastern Regional Jail here in Martinsburg. And
during the course of that interview, Mr. Rebish
admitted to manufacturing and possessing a machine gun,
pawning it at Frazier's Pawn Shop. Mr. Rebish stated
to us that when he was at Frazier's Pawn Shop and was
in the process of pawning that firearm, he initially
removed the trigger pack from the rifle and attempted
to pawn the rifle without the trigger pack.

After advising Mr. Hoffman the rifle was a
machine gun, Mr. Rebish stated that Mr. Hoffman had
told him he still wanted the firearm and he also wanted

the fully automatic trigger pack. Mr. Rebish admitted

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21408
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document 1-1 Filed 12/09/19 Page 21 of 41 PagelD # 49

10

11

12

13

i4

15

16

17

18

13

20

2k

22

23

24

25

 

20
to putting the trigger pack back into the rifle and

giving it to Mr. Hoffman.

Q. iosee. And so Hoffman had requested, based
on what Rebish had told you, is that Hoffman had
requested that he reinstall the trigger pack and bring
it in as a fully automatic weapon?

A. That's correct.

Q. Did Mr. Rebish also mention anything about
off-the-book sales at Frazier's Pawn Shop?

A. Yes. Mr. Rebish provided details that he had
purchased several firearms off the books, as I
explained earlier, from Frazier's Pawn Shop over a
3-year period and that Mr. Rebish had informed
Mr. Hoffman that he was a prohibited person from
possessing firearms. Mr. Rebish informed us that
Mr. Hoffman had firearms in the rear of the store that
he regulariy sells with no paperwork. Mr. Rebish said
with cash, he explained that Mr. Hoffman would sell
firearms off the books to practically anyone.

QO. Now, Just to be clear for the record, when
you say prohibited person, that essentially covers
those categories that we discussed there on the 4473
that would prohibit an individual from possessing a
firearm; is that correct?

A. Yes, sir. So that's why I went through each

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Documenti1-1 Filed 12/09/19 Page 22 of 41 PagelD #: 50

10

11.

iZ

13

14

Ls

16

L7

18

19

20

21

22

23

24

25

 

21

one individually. So those categories there, if you
fall within one of those categories, you are prohibited
from possessing firearms.

Qo. I see. And Mr. Rebish had informed Hoffman

that he was, in fact, a prohibited person?

A. That's correct.

Q. Now, based on this information, then, what
did you do?

A, Based on that information, we opened an

investigation into Frazier's Pawn Shop and began an
investigation into potentially illegal firearm sales.

Q. Okay. And what were your first steps? What
was the approach that you were going to take with this
criminal investigation?

A. Qur, well, first steps were we -- TI had
submitted and received approval through ATF toe begin an
investigation into a FFL, and then the second step was
we -~ I utilized an ATF confidential informant who was
a convicted felon to go into Frazier's Pawn Shop to
attempt to purchase firearms either off the books or
through straw purchases.

Q. I see. And can you tell us a little bit, the
confidential informant, how did that work and how did
you knew this individual?

A. A confidential informant through ATF is

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410} 974-0947

 
Case 3:19-cv-00208-GMG Document1-1 Filed 12/09/19 Page 23 of 41 PagelD #: 51

10

11

i2

13

14

13

16

17

18

19,

20

21

22

23

24

25

 

22

typically someone who is a prohibited person. It can
be a number of reasons for someone toe be a confidential
informant with us. It could be that they are working
with us and at times will receive payment in the form
of subsistence for their actions. Other times, it is a
cooperating defendant in another ATF case and, at that
point, to receive the benefit of cooperating with us
for the court's consideration for leniency on their
sentences. And typically what happens is we have to
vet these individuals and complete various paperwork
for ATF, obtain their fingerprints and again thoroughly
vet these individuals, and at that point submit
approval which is -- and have to gain approval for us
te be able to use them as an ATF confidential
informant.

QO. I see. And in this case, you mentioned that
you had received permission from ATF to use a
confidential informant. How did you use the
confidential informant in this case then?

A. So in moving forward, I'll just address him
as a CI, but --

o. Sure.

A. -- it was ATF Confidential Informant Number
15213 which we had received approval to utilize. And

basically as a convicted felon, which was confirmed, we

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-1 Filed 12/09/19 Page 24 of 41 PagelD #: 52

10

11

12

13

i4

15

16

17

18

19

20

21

22

23

24

25

 

23

conducted a series of controlled monitorings and sent
the informant into Frazier's Pawn Shop with the intent
to try to buy either a firearm off the books or through
what we call straw purchases that had been explained
earlier.

Q. All right. And just to be clear, so when you
say he's a convicted felon, it means that he was
prohibited under 18 U.S.C. 19(g) (1) from possession of
a firearm, correct?

A. Yes, Sir, that's correct.

QO. Okay. Now, on August 25, 2017, then, did you
send this confidential informant into Frazier's Pawn
Shop?

A. Yes. On August 25, 2017, myself and agents
out of the Martinsburg, West Virginia Field Office,
facilitated the controlled monitoring, utilizing our
CI, and sent the CI to Frazier's Pawn Shop to solicit a
conversation about an interest in purchasing a firearm
without the completion of an ATF Form 4473 or an FBI
NICS background check.

Q. And did you send him in with any kind of
recording device?

A. Yes. We placed a recording device on the CI
when we sent him in.

MR. BOYER: And at this time, I'd like to

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-1 Filed 12/09/19 Page 25 of 41 PagelD #: 53

10

11

12

13

14

15

16

1?

18

19

20

21

22

23°

24

25

 

24
offer Government Exhibit 5, and I'll provide a copy to

the court reporter, to the Hearing Officer, and to
Mr. Frazier.

HEARING OFFICER FRONCZAK: Government Exhibit
Number 5 is accepted into the record.
(Government's Exhibit 5 marked and received in
evidence.)

BY MR. BOYER:

QO. And before we continue then with the events
on August 25, 2017, just to speak to this Government
Exhibit 5 briefly, Special. Agent Martin, you prepared
this CD for purposes of this hearing today, correct?

A. Yes, sir, I dad.

O. All right. And what is contained on this
Government exhibit CD?

A. It is going toe be audio and video recordings
of our controlled monitorings that we're going to
discuss moving forward as part of this investigation
involving our confidential informant and ATF undercover
agents.

Q. And so the audio recording that was done then
on August 25th, when you sent in the CI into Frazier's
Pawn Shop, that recording is on Government Exhibit 5,
correct?

A. That's correct.

Free State Reporting, Ine.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Documenti1-1 Filed 12/09/19 Page 26 of 41 PagelD #: 54

10

li

12

13

14

15

16

i?

18

13

20

21

22

23

24

25

 

25
QO. Okay. All right. We'll go ahead and just

have you speak to what happened then on August 25,
2017, obviously knowing that the full account is
recorded on Government Exhibit 5, but if you could,
just tell us what happened then on August 25th?

A. Yes, sir. I will provide a synopsis of what
transpired that day and of the recording, but I would
say that it is not intended to be verbatim or
transcribed account of the controlled monitoring, and
an examination of the original recording of this

controlled monitoring is the best evidence of its

content.
Q. Sure, I appreciate that.
A. So the confidential informant arrived at

Frazier's Pawn Shop and entered the store and began
waiking around the store looking at merchandise. The
Ci then approached the firearms counter and began a
conversation with William Hoffman, again an employee of
Frazier's Pawn Shop. The CI and Hoffman initially
spoke about knives and swords. The CI spoke about his
interest in purchasing a firearm. The CI and Hoffman
discussed firearms, and the CI asked Hoffman for
recommendations on firearms to potentially purchase.

Q. Was there at some point a discussion between

the CI and Hoffman that he may be a prohibited person?

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-1 Filed 12/09/19 Page 27 of 41 PagelD #: 55

10.

11

i2

13

14

15

16

L?

18

19

20

21

22

23

24

25

 

26
A. That's correct. The CI had mentioned to

Hoffman that he had a prior conviction from

approximately 40 years ago and --

Q. How did Hoffman respond to that?
A. Hoffman explained to the CI about felony
convictions versus misdemeanor convictions. Heffman

asked where his conviction occurred at, and the CI
replied Fairfax County, Virginia. The CE asked Hoffman
if their cousin could come and complete the vaperwork
and purchase the firearm. Hoffman then explained that
that is a straw purchase with a possible penalty of up
to 10 years for the CI and their cousin.

Ce. Sc just to be clear, so Mr. Hoffman, did he
use the word "straw purchase"?

A. Yes, he did.

QO. And he actually informed the CI at that point
that the possibile penalty for a straw purchase or straw
sale in this case would be 10 years?

A. That's correct.

Q. Okay. Is it, in fact, a 10-year punishment
for a straw purchase?

A. Yes, that's correct.

Q. All right. What happens after Hoffman
informs the CI of that?

A. Hoffman informed the CI that them and their

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-1 Filed 12/09/19 Page 28 of 41 PagelD #: 56

10°

11

12

13

14

15

16

lL?

18

18

20

21

22

23

24

25

 

27

cousin not to get caught. Hoffman discussed his
previous criminal convictions and that one of the
employees at Frazier's Pawn Shop was involved ina
domestic violence incident.

Q. Was there any discussion of a no paperwork
Sale or purchasing a firearm without paperwork?

A. Yes. Hofiman explained to the CI that a
private party sale involved no paperwork or paper
trail.

Q. All right. And was that -- did the CI
express an interest in purchasing @ firearm without
paperwork?

A. I don't believe at that time the CI has
stated that he would be interested in a private party
saie, but Mr. Hoffman further suggested that the CI
take their cousin with them for a private party sale
and have the cousin conduct the transaction for the CI.

Q. I see. I see. Anything further from that
meeting?

A. Mr. Hoffman advised the CI to go to the West
Street (ph.) State Police Office, have them conduct a
criminal background check to determine that prior
conviction from 40 years ago. And the CI and
Mr. Hofiman discussed the price of swords, and then the

Cr departed the store.

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-1 Filed 12/09/19 Page 29 of 41 PagelD #: 57

10°

il

12

13

14°

15

16

i7

13.

18

20

21

22

23

24

29

 

28

QO. Okay. And voen departing the store, the CI
returned to this office? |

A. That's correct.

Q. Okay. And returned the transmitting device;
is that correct?

A. Yes, that's correct, and was debriefed by
myself.

QO. Okay. Now, that was on August 25th. Now, on

september 12, 2017, you send the confidential informant
back into Frazgier's Pawn Shep; is that correct?

A. That's correct, and again, with agents out of
the ATF Martinsburg, West Virginia Field Office. The
informant was sent back in, and again, as I previously
stated, this is Just a synopsis. It's not a verbatim
or transcribed account of this recording,

Q. Yeah. So you again had the CI have a
transmitter on him during the visit?

A. That's correct.

Q. And that full recording's on Government
Exhibit 5?

A. That's correct.

Qo. Okay. So just the shortened version then,
what happens when the CI goes back into Frazier's Pawn
Shop on September 12th?

A, Again entered Frazier's Pawn Shop, goes to

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document 1-1 Filed 12/09/19 Page 30 of 41 PagelD #: 58

10

li

12

13

14

15

16

17?

18

i9

26

21

22

23

24

25

 

29

the firearms counter and greets William Hoffman. The
Ci informs Mr. Hoffman that they checked and their
prior conviction is confirmed that it is a felony.

Q. All right. And how did Hoffman respond?

A. Mc. Hoffman suggested to the CE about getting
the felony conviction expunged and explained if the CI
had someone else buy the firearm for the CI and the CI
got caught, that it is 10 years.

Q. 50, again, explaining to him the straw
purchase?

A. That's correct.

Q. All right. What did the CI say, and how did
the conversation go from there?

A. The CI replied that they weren't worried
about that and still wanted to buy a firearm.

Mr. Hoffman began to tell the CI that he has a couple
of friends that are in the same situation as the CI,
and when they go fishing, Mr. Hoffman will place or
will give those friends a pistol. And if they would
ever get involved in a shooting, that Mr. Hoffman would
get the pistol back afterwards and would wipe the
fingerprints off the pistol and would do this to stay
alive and would deal with repercussions later.

Q. Just to be clear -- sorry. I didn't mean to

cut you off.

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21403
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-1 Filed 12/09/19 Page 31 of 41 PagelD #: 59

10

11

12

13

14

15

16

1?

1g

19

20

21

22

23

24

25

 

30

A. No.

QO. But when you say the Same situation as the
CI, he has friends that are prohibited persons under
the Gun Control Act and are not able to lawfully
possess a firearm; is that correct?

A. I’m assuming based on his statement that
that's what he was insinuating, yes.

QO. All right. Was again it discussed then no
paperwork or a potential for that?

A. Yes. Mr. Hoffman suggested to the CI about

buying a firearm from off the streets or at a flea
market, and the CI informed Mr. Hoffman that firearms
for sale at the flea market are a little high priced.

QO. Okay. Did the CI taik to Hoffman about
potentially purchasing a firearm through Mr. Hoffman
with no paperwork?

A. Yes. Mr. Hoffman advised the CI that he will
eccasionally get a firearm off the street. Mr. Hoffman
handed the CI a piece of paper to write the CI's name
and phone number on it. Mr. Hoffman then wrote above
the CI's name and phone number, no paper, and placed it
in his wallet.

QO. All right. And what happens after that?

A. The CI advises Mr. Hoffman to contact them as

soon aS possible, again insinuating when he gets a

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Documenti1-1 Filed 12/09/19 Page 32 of 41 PagelD #: 60

1d

11

12

13

14

i5

16

1?

18

19

20

21

22

23

24

25

 

31
firearm, that he could sell to the informant.

Mr. Hoffman replied that it might be a little while
because it's hit or miss when he comes across firearms.
The CI stated to Mr. Hoffman that they could have a
cousin come in and complete the paperwork, and

Mr. Hoffman replied that if ne gets something that has
no contacts. So he's insinuating if he gets a firearm
and he's calling it no contacts, that Mr. Hoffman can
seil the CI a firearm and not have to go that route of
having someone buy it for him.

o. I see. Ail right. And does that essentially
wrap up the visit there, the second visit of CI to
Frazier's Pawn Shop?

A. Yes. The CI informs Mr. Hoffman that he has
cash, and he departs the store.

oO. And as the previous time, does the CI return
and turn in the recording device and is debriefed by
yourself?

A. That's correct.

on Now, the CI ends up going back into Frazier's
Pawn Shop after the second visit but this time without
a recording device; is that correct?

A. Yes, that's correct.

Q. And what happened exactly, and how did you

find out about it?

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-1 Filed 12/09/19 Page 33 of 41 PagelD #: 61

10

1

12

L3

14

15

6

L?

18

19

20

2i

22

23

24

295

 

32
A. On September 28, 2017, I was contacted by the

CI by telephone. I was advised that the CI on
Saturday, September 23, 2017, had gone into Frazier's
Pawn Shop with a female acquaintance with the
anticipation of purchasing a sword on their own, you
know, personally.

Q. So this was not part of the ATF criminal
investigation necessarily?

A. That's correct.

Q. Okay. And what happened when the CI was in
the store?

A. The CI advised that they were approached by
and spoke with Mr. Hoffman, and Mr. Hoffman informed
the CI that he had not come across any firearms that he
could sell to the CI, but Mr. Hoffman pointed to the
female acquaintance that was with the CI and stated
that he, Mr. Hoffman, could sell a firearm to her --
through her, I'm sorry, through her to the CI in the
form of a straw purchase.

QO. All right. And what did the CI do at that
point?

A. The CI advised Mr. Hoffman he would get back
with him and then departed the store and later
teiephoned me and advised me of this.

on Okay. Did you then at a later point send the

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-1 Filed 12/09/19 Page 34 of 41 PagelD #: 62

10

il

12

13 -

14

15

16

17.

i8

13

20

21

22

23

24

25

 

33
CI in with a friend who performed the straw purchase?

A. That's correct.

QO. When was that?

A. On October 18, 2017, myself and again members
of the ATF Martinsburg Field Office, we did a
controlled monitoring with the CI and with ATF
undercover Special Agent Rebecca Tomlinson.

Oo. And Rebecca Tomlinson then was the friend of
the CI that was going to accompany him into --

A. That's correct.

Q. -~ Frazier's Pawn Shop? Okay. What happens
when they go into Frazier's Pawn Shop?

A. Again, the recording device was placed on the
CI.

Oo. And, again, was this audio and video?

A. This was just audio, audio recording.

QO. Audio recording. And that audio recording is
again part of Government Exhibit 5?

A. That's correct,

Q. Okay.

A. And, again, my synopsis will not be a
verbatim or transcribed account of this controlled
monitoring.

Q. Sure thing. So just in your own words then,

what happens when Mr. Hoffman goes -- or excuse me,

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 214093
{410) 974-0947

 
Case 3:19-cv-00208-GMG Documenti1-1 Filed 12/09/19 Page 35 of 41 PagelD #: 63

10

11

12

130

14

15

16

1?

18

19

20

21

22

23

24

25

 

34
when the CI goes back in with the agent?

A. Agent Rebecca Tomlinson will be referred to
here as the UC. So the CI and UC entered the store and
approached the firearms counter and greeted Mr. Hoffman
at the firearms counter. The CI informed Mr. Hoffman
that they had told him previcusly on the 23rd that they
would be back and that they had brought a friend.

Q. Okay. Referring back to that conversation
then on October 23rd when the CI was in there with his
own friend; is that correct?

A. September 23rd, yes.

Q. September 23rd.

A. That's correct.
QO. Excuse me. What happened then?
A. The CI told Mr. Hoffman that it took an arm

and a leg to get the UC there to purchase a firearm for
him and that he had to buy the UC lunch and dinner.

Mr. Hoffman asked the UC if she hit the CI up hard for
lunch and dinner. The UC stated that, yes, since she
had to come all the way out here. So there was some
more exchange about the arrangement between the CI and
the UC, and Mr. Hoffman asked the UC where she was
from, and she stated Arlington, Virginia. Mr. Hoffman
then discussed gun laws and gun control in Virginia,

Maryland, and New York with the CI and the Uc.

Pree State Reporting, Inc.
i378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 

 
Case 3:19-cv-00208-GMG Documenti1-1 Filed 12/09/19 Page 36 of 41 PagelD #: 64

10

Li

12

13

14

LS

16

17

18

19

20

21

22

23

24

25

 

35

CG. Se the point of this conversation, then, is
the CI making it clear to Hoffman that he was prepared
to purchase a firearm?

A. Yes, that she is there to purchase a firearm

for the CI, yes.

QO. For the CI, But the CI would be the actual
buyer?

A. That's correct.

QO. Okay. After they have this conversation then

and Hoffman discusses the various gun laws in Virginia,
Maryland, and New York, what happens?

A. The CI asked Mr. Hoffman if the UC having a
Virginia driver's license was going to be a problem.
Mr. Hoffman advises that handguns would have to be
transferred to a FFL in Virginia, but that the UC could
buy any long guns, which are rifles, shotguns, that she
wanted, and Mr. Hoffman then began showing the CI
different rifles at varying prices.

oO. Is that, in fact, the case? Can a member who

is from out of state purchase a handgun in --

A. No, they cannot.
QO. Okay. But can they purchase a long gun?
A. if the state that they're coming from, if

it's not a violation of state law, yes, they can

purchase long guns. So in this case, a Virginia

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974+0947

 
Case 3:19-cv-00208-GMG Documenti1-1 Filed 12/09/19 Page 37 of 41 PagelD #: 65

10

il

12

13

14

15

16

Ll?

18

19

20

21

22

23

24

25

 

36

resident can come into West Virginia to a FFL in West

Virginia and purchase a long gun.

Q. Okay. So, again, Hoffman accurately then
relayed the -~ stated the law?

A. That's correct.

Q. What happened then?

A. The CI stated that they don't want to spend

more than $600, asked Mr. Hoffman if Mr. Hoffman could
work with them, and this would be with regard to AR-15
type rifles that were there present at the shop.
Mr. Hoffman stated that he could not come down that low
on price on AR-145s.
The CI then asked about a Hi~Point rifle.

This Hi-Point rifle was going to be a model 4595, .45
caliber rifle with serial number R55185. So the CI
chose that rifle, and then they -- Mr. Hoffman obtained
the box for that rifle, and the CT and Mr. Hoffman then
arranged for pricing for ammunition and for the rifle.

Q. iosee. And so the discussion over the Hi-

Point rifle then is between Hoffman and the CI?

A. That's correct.

Q. And the undercover agent is simply standing
by?

A. That's correct.

Q. Okay. At some point, did the CI inform

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-1 Filed 12/09/19 Page 38 of 41 PagelD #: 66

10

ii

12 |

13

14

15

16

L7?

18

13

20

2i

22

23

24

25

 

37
Hoffman that he wanted to purchase it?

A. Yes, he did.

QO. Okay. And what happened at that point?

A. The CI, again they negotiated a price for the
rifle and ammunition. The CI goes over to the cashier
and pays cash for the rifle, and Mr. Hoffman then has
the UC complete the ATF 4473.

on All right. And does the undercover agent

Fill out the Form 4473?

A. Yes, she does.
QO. All right. And what happens after that?
A, Mr, Hoffman goes and calls in the FBI NICS

background check on the UC for the firearm purchase and
then comes back out and tells the UC -- calls the UC by
her undercover name. The CI asked Mr. Hoffman if the
UC was geod. Mr. Hoffman then stated that she was
good,

Q. Who actually went over to the cash register
and paid for the rifle?

A. The CI did.

Q. Okay. And did the cashier accept the CI's
money and complete the transaction?

A. Yes, they did.

Q. All right. What happens after the

transaction is complete and he comes back?

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(470) 974-0947

 
Case 3:19-cv-00208-GMG Documenti1-1 Filed 12/09/19 Page 39 of 41 PagelD #: 67

10

ll

12)

13

14

15

16 |

i?

18

19

20

21

22

23

24

25

 

38
A. At the conclusion, the CI picks up the rifle

and begins to walk out with it. Mr. Hoffman stated
that the rifle was in the UC's name and indicated that
the UC is the one that needed to carry it out of the
store. The Ci says that the rifle is heavy for the UC,
and Mr. Hoffman stated that the UC doesn't look that
helpless. So the CI gives the UC the rifle, and the UC
carries the rifle out into the parking lot.

QO. And as on previous occasions, does the CI and
UC return to this office?

A. That's correct. They returned to this
office. I collected the evidence and the recordings
and again debriefed the cr.

QO. Now, before moving on, during this visit, did
the CI also mention that he still wanted to buy a
pistol?

A. That's correct. During the exchange, the CI
does indicate that they would like te buy a pistol,
yes.

Q. Okay. Alli right. Then do you send the CI
back into Frazier's Pawn Shop? |

A. Yes. On October 24, 2017.

QO. Okay. And tell us about that.
A. Again, this is with the CI and another ATF
undercover special agent. . Her name is Sabrina Hager,

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document 1-1 Filed 12/09/19 Page 40 of 41 PagelD #: 68

10

li

120

13

i4

15

16

1?

18

19

20 |

él

22

23

24

235

 

33
and she will hereafter be referred to as the Uc. So,

again, we sent the CI and the UC into Frazier's Pawn
Shop on October 24, 2017. This is a controlled
monitoring. There is a recording device on the CI, and
this was facilitated by myself and agents here at the
Martinsburg Field Office.

QO. Okay. And, again, was this audio,
audio/videc?

A. This was audio and video which both are
inciuded in Exhibit 5.

QO. In Government Exhibit 5. All right. What
happens when the CI and the UC agent goes into
Frazier's Pawn Shop?

A. When they go in, they again make contact and
are greeted by Mr. Hoffman at the firearms counter.
The Ci states to Mr. Hoffman that the rifle that they
had purchased on October 18, 2017 works pretty good,
but it felt like it was trying to jam after a few
rounds. So the CI had to oil the rifle. Mr. Hoffman
replied that there is a break-in point on most
firearms, and Mr. Hoffman had an exchange and greeted
the UC. So if there's any question on the previcus
encounter on October i8th of whether the CI actually
came into possession of that firearm, that would have

been cleared up at that time, correct?

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
Case 3:19-cv-00208-GMG Document1-1 Filed 12/09/19 Page 41 of 41 PagelD #: 69

10

li

12

13

14

15

16_

1?

18

19

20»

24

22

23

24

25

 

40

A. That's correct,
Q. Okay. Did the CI then state that he's

interested in purchasing a pistol as he had done

previously?
A. Yes, that's correct.
Q. And what happens after that?
A. The CI asked Mr. Hoffman to show them a

pistol that would be easy to work with and asked if
Mr. Hoffman had any holsters. Mr. Hoffman stated that
he had holsters for some of the pistols, and
Mr. Hoffman asked the CI if it was for home defense.
The CI stated that they would need a pistol to starting
running a cab service in the Martinsburg/Hagerstown
area.

QO. Okay. Now, was the CI, in fact, starting up

a cab service in Martinsburg?

A. No, they were not.
Q. Okay. Was this a ruse then?
A. That's correct. Yes.

Q. Okay. And had this been agreed upon before
the visit, or is this --

A. No, this is something that the CI had
mentioned -- on their own to solicit conversation.

Q. How did Hoffman reply to this?

A. Again, the CI explained to Mr. Hoffman that

Free State Reporting, Inc.
1378 Cape St. Claire Road
Annapolis, MD 21409
(410) 974-0947

 
